DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This is in response to the amendments filed 12/29/2021.
Information Disclosure Statement
2. The IDS filed 10/6/2021 and 12/29/2021 have been considered.
Election/Restrictions
3.	This application is in condition for allowance except for the presence of claims 14-22 directed to an invention non-elected without traverse.  Accordingly, claims 14-22 have been cancelled.
EXAMINER’S AMENDMENT
4	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee..	a.  Cancel claims 14-22. 
Allowable Subject Matter
5.	Claims 1-13 and 23-28 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
a.	Regarding Claims 1-13 the prior art of the record does not anticipate or make obvious the structure as arranged based on the limitations as claimed, highlighted are features that help distinguish more.


    PNG
    media_image1.png
    541
    895
    media_image1.png
    Greyscale

b.	Regarding Claim 23-28 the prior art of the record does not anticipate or make obvious the structure as arranged based on the limitations as claimed as whole, highlighted are features that help distinguish more.

    PNG
    media_image2.png
    649
    661
    media_image2.png
    Greyscale

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812